UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [X]Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period March 31, 2007 or []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 1-12040 SUN HEALTHCARE GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 85-0410612 (State of Incorporation) (I.R.S. Employer Identification No.) 18831 Von Karman, Suite 400 Irvine, CA92612 (949) 255-7100 (Address and telephone number of Registrant) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer x Non-accelerated filer Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No x Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section12, 13 or 15(d)of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes xNo  As of May 2, 2007, there were 42,941,574 shares of the Registrant's $.01 par value Common Stock outstanding, inclusive of 10,182 shares of treasury stock. 1 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES Index Page Numbers PART I.FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets 4-5 As of March 31, 2007 (unaudited) As of December 31, 2006 Consolidated Statements of Operations 6 For the three months ended March 31, 2007 and 2006 (unaudited) Consolidated Statements of Cash Flows 7 For the three months ended March 31, 2007 and 2006 (unaudited) Notes to Consolidated Financial Statements 8-28 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 29-38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 PART II.OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 6. Exhibits 40 Signature 40 STATEMENT REGARDING FORWARD LOOKING STATEMENTS Information provided in this Quarterly Report on Form 10-Q/A (this "10-Q/A") contains "forward-looking" information as that term is defined by the Private Securities Litigation Reform Act of 1995 (the "Act").All statements regarding our expected future financial position, results of operations, cash flows (including our ability to continue to generate positive cash flows from operations), our integration of the operations of Harborside Healthcare Corporation, indebtedness, lease obligations and liquidity, financing plans, business strategies, budgets, estimates of critical accounting policies, projected costs and capital expenditures, competitive position, growth opportunities, the anticipated impact of changes in Medicare, Medicaid and other governmental reimbursement programs and the impact of regulatory initiatives that may affect our business, our ability to defend lawsuits, the ability of our self-insurance programs to satisfy claims, plans of management for future operations and words such as "anticipate," "believe," "plan," "estimate," "expect," "intend," "may" and other similar expressions are forward-looking statements.The forward-looking statements are qualified in their entirety by these cautionary statements, which are being made pursuant to the provisions of the Act and with the intention of obtaining the benefits of the "safe harbor" provisions of the Act.We do not intend, and undertake no obligation, to update our forward-looking statements to reflect future events or circumstances. We caution investors that any forward-looking statements made by us are not guarantees of future performance.Forward-looking statements involve known and unknown risks and uncertainties that may cause our actual results in future periods to differ materially from those projected or contemplated in the forward-looking statements. Such material differences may result from the factors described in our 2006 Annual Report on Form 10-K/A (see "Item 1A - Risk Factors") and Part II, Item 1A herein and other factors that are unknown to us or may be beyond our control.Such risks should be carefully considered before any investment is made in our securities.Given these risks and other uncertainties, we can give no assurances that any of the events or circumstances described in our forward-looking statements will in fact transpire, or that the impact of such events or circumstances will be material to our business and financial condition.Therefore undue reliance should not be placed on such forward-looking statements. Sun Healthcare Group, Inc. (“Sun”) hereby amends its Quarterly Report on Form 10-Q for the quarter ended March 31, 2007 by deleting its response to Item 1 and Item 2 contained in its original filing and replacing them with Item 1 and Item 2 contained herein.The changes to Item 1 and Item 2 were made to include revisions to Management’s Discussion and 2 Analysis of Financial Condition and Results of Operations and certain footnotes to the consolidated financial statements of Sun in response to a comment letter on Sun’s 2006 Form 10-K provided to Sun by the Staff of the Securities and Exchange Commission.The revisions also include a new footnote to the consolidated financial statements to provide information regarding Sun’s subsidiaries that are guarantors and non-guarantors of Sun’s recently issued Senior Subordinated Notes due 2015. Sun has repeated the entire Form 10-Q for the convenience of the reader but has not updated any of the information in the Form 10-Q for events occurring after the date of the Form 10-Q, except the addition of the new footnote referred to above. 3 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS (in thousands) March 31, 2007 December 31, 2006 (unaudited) (Note 1) Current assets: Cash and cash equivalents $ 99,670 $ 131,935 Restricted cash 28,081 32,752 Accounts receivable, net of allowance for doubtful accounts of $24,880 and $24,866 at March 31, 2007 and December 31, 2006, respectively 114,499 117,091 Inventories, net 4,728 4,808 Other receivables, net of allowance of $2,412 and $3,064 at March 31, 2007 and December 31, 2006, respectively 1,736 2,211 Assets held for sale 4,500 7,172 Prepaid expenses 8,031 3,305 Total current assets 261,245 299,274 Property and equipment, net of accumulated depreciation of $52,028 and $48,233 at March 31, 2007 and December 31, 2006, respectively 221,324 217,544 Intangible assets, net of accumulated amortization of $7,216 and $6,799 at March 31, 2007 and December 31, 2006, respectively 12,309 13,691 Goodwill 54,605 55,092 Restricted cash, non-current 33,033 29,083 Other assets, net 7,146 6,739 Total assets $ 589,662 $ 621,423 See accompanying notes. 4 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND STOCKHOLDERS' EQUITY (in thousands, except share data) March 31, 2007 December 31, 2006 (unaudited) (Note 1) Current liabilities: Accounts payable $ 39,090 $ 43,400 Accrued compensation and benefits 40,663 42,723 Accrued self-insurance obligations, current portion 40,281 48,689 Income taxes payable 9,135 8,799 Liabilities held for sale 1,826 1,672 Other accrued liabilities 34,143 33,736 Current portion of long-term debt: Company obligations 12,815 22,780 Clipper partnerships 786 736 Capital leases, current 618 494 Total current liabilities 179,357 203,029 Accrued self-insurance obligations, net of current portion 89,121 81,559 Long-term debt, net of current portion: Company obligations 80,396 100,067 Clipper partnerships 49,181 49,392 Capital leases, net of current 776 696 Unfavorable lease obligations, net of accumulated amortization of $14,128 and $13,558 at March 31, 2007 and December 31, 2006, respectively 12,786 13,423 Other long-term liabilities 26,914 26,712 Deferred income taxes 2,412 2,412 Total liabilities 440,943 477,290 Commitments and contingencies Stockholders' equity: Preferred stock of $.01 par value, authorized 10,000,000 shares, no shares were issued or outstanding as of March 31, 2007 and December 31, 2006 - - Common stock of $.01 par value, authorized 50,000,000shares, 42,939,602 shares issued and 42,929,420 shares outstanding as of March 31, 2007 and 42,889,918 shares issued and 42,879,736 shares outstanding as of December 31, 2006 429 429 Additional paid-in capital 553,938 553,275 Accumulated deficit (405,557 ) (409,480 ) 148,810 144,224 Less: Common stock held in treasury, at cost, 10,182 shares as of March 31, 2007 and December 31, 2006 (91 ) (91 ) Total stockholders' equity 148,719 144,133 Total liabilities and stockholders' equity $ 589,662 $ 621,423 See accompanying notes. 5 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) For the Three Months Ended March 31, 2007 March 31, 2006 (unaudited) (unaudited) (Note 1) Total net revenues $ 273,569 $ 256,756 Costs and expenses: Operating salaries and benefits 156,426 146,920 Self-insurance for workers' compensation and general and professional liability insurance 10,564 12,672 Operating administrative expenses 7,591 7,874 Other operating costs 56,612 55,465 Facility rent expense 14,379 13,390 General and administrative expenses 12,832 11,645 Depreciation and amortization 3,920 2,867 Provision for losses on accounts receivable 2,440 1,448 Interest, net of interest income of $1,188 and $166, respectively 2,059 4,367 Loss on extinguishment of debt, net 19 - Loss on sale of assets, net 7 13 Total costs and expenses 266,849 256,661 Income before income taxes and discontinued operations 6,720 95 Income tax expense (benefit) 2,368 (727 ) Income from continuing operations 4,352 822 Discontinued operations: (Loss) income from discontinued operations, net of related taxes (79 ) 383 Loss on disposal of discontinued operations, net of related taxes (350 ) (66 ) (Loss) income from discontinued operations, net (429 ) 317 Net income $ 3,923 $ 1,139 Basic earnings per common and common equivalent share: Income from continuing operations $ 0.10 $ 0.03 (Loss) income from discontinued operations, net (0.01 ) 0.01 Net income $ 0.09 $ 0.04 Diluted earnings per common and common equivalent share: Loss from continuing operations $ 0.10 $ 0.03 (Loss) income from discontinued operations, net (0.01 ) 0.01 Net income $ 0.09 $ 0.04 Weighted average number of common and common equivalent shares outstanding: Basic 42,908 31,174 Diluted 44,029 31,228 See accompanying notes. 6 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the Three Months Ended March 31, 2007 March 31, 2006 (unaudited) (unaudited) Cash flows from operating activities: Net income $ 3,923 $ 1,139 Adjustments to reconcile net income to net cash provided by (used for) operating activities, including discontinued operations: Depreciation 2,434 1,613 Amortization 1,522 1,636 Amortization of favorable and unfavorable lease intangibles (213 ) (379 ) Provision for losses on accounts receivable 2,523 1,948 Loss (gain) on disposal of discontinued operations, net 350 66 Loss on sale of assets 7 13 Restricted stock and stock option compensation 750 544 Other, net 2 25 Changes in operating assets and liabilities, net of acquisitions: Accounts receivable, net (2,050 ) (11,318 ) Inventories, net - (14 ) Other receivables, net 537 (3,186 ) Restricted cash 721 119 Prepaids and other assets (6,558 ) (6,167 ) Accounts payable (3,925 ) 1,705 Accrued compensation and benefits (1,666 ) 67 Accrued self-insurance obligations (846 ) 3,404 Income taxes payable 2,426 1,856 Other accrued liabilities 1,230 (800 ) Other long-term liabilities 404 610 Net cash provided by (used for) operating activities 1,571 (7,119 ) Cash flows from investing activities: Capital expenditures (7,250 ) (3,333 ) Proceeds from sale of assets held for sale 3,238 - Acquisitions, net - (236 ) Proceeds from sale/leaseback - 838 Net cash used for investing activities (4,012 ) (2,731 ) Cash flows from financing activities: Net borrowings under Revolving Loan Agreement 6 17,720 Long-term debt repayments (29,607 ) (7,694 ) Principal payments under capital lease obligations (540 ) - Net proceeds from exercise of employee stock options 573 - Distribution of partnership equity (256 ) (123 ) Net cash (used for) provided by financing activities (29,824 ) 9,903 Net (decrease) increase in cash and cash equivalents (32,265 ) 53 Cash and cash equivalents at beginning of period 131,935 16,641 Cash and cash equivalents at end of period $ 99,670 $ 16,694 See accompanying notes. 7 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (1)Nature of Business References throughout this document to the Company include Sun Healthcare Group, Inc. and our direct and indirect consolidated subsidiaries. In accordance with the Securities and Exchange Commission’s “Plain English” guidelines, this report has been written in the first person. In this document, the words “we,” “our,” “ours,” and “us” refer to Sun Healthcare Group, Inc. and its direct and indirect consolidated subsidiaries and not any other person. Business We are a provider, through our subsidiaries, of long-term, subacute and related specialty healthcare in the United States.We operate through three principal business segments: (i) inpatient services, (ii) rehabilitation therapy services, and (iii) medical staffing services.Inpatient services represent the most significant portion of our business.We operated 141 long-term care facilities in 19 states as of March 31, 2007. Other Information The accompanying unaudited consolidated financial statements have been prepared in accordance with our customary accounting practices and accounting principles generally accepted in the United States for interim financial statements.In our opinion, the accompanying interim consolidated financial statements present fairly our financial position at March 31, 2007, and the consolidated results of our operations and cash flows for the three-month periods ended March 31, 2007 and 2006, respectively.We believe that all adjustments are of a normal and recurring nature with the exception of certain purchase accounting adjustments made in accordance with the provisions of Statement of Financial Accounting Standards No. 141, Business Combinations (“SFAS No. 141”) (see “Note 2 – Acquisitions”). These statements are unaudited, and certain information and footnote disclosures normally included in our annual consolidated financial statements have been condensed or omitted, as permitted under the applicable rules and regulations. Readers of these statements should refer to our audited consolidated financial statements and notes thereto for the year ended December 31, 2006, which are included in our Annual Report on Form 10-K/A for the year ended December 31, 2006 (the “2006 Form 10-K/A”). The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant estimates include determination of third-party payor settlements, allowances for doubtful accounts, self-insurance obligations, loss accruals, and income taxes. Actual results could differ from those estimates. Significant Accounting Policy – Income Taxes In accordance with Statement of Financial Accounting Standard No. 109,
